Title: Memorandum to Thomas Jefferson, [ca. 8 February 1805]
From: Madison, James
To: Jefferson, Thomas


[ca. 8 February 1805]
+ insert
“thro’ the transactions of a portion of our Citizens whose intelligence & arrangements best shi[e]ld them agst the abuses, as well as inconveniences incident to the collection”
Religion—substitute “as religious exercises, could therefore be neither controuled nor prescribed by us. They have accordingly been left as the Constitution found them, under the direction & discipline acknowledged within the several States”
  Indians “no desire” instead of “nothing to desire” substitute “Who feeling themselves in the present order of things and fearing to become nothing in any other, inculcate a blind attachment to the customs of their fathers in opposition to every light & example which wd. conduct them into a more improved State of existence. But the day I hope is not far distant when their prejudices will yield to their true interests & they will take their stand &c
  press — strike out from “their own affairs”
last page — alter to—“views become manifest to them [”]
